              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        STATESBORO DIVISION


WELLS FARGO BANK, NATIONAL
ASSOCIATION,

                                 •A-
     Plaintiff,
                                 *



     V.                          *                CV 616-093
                                 A-


                                 ★
RONALD A. COLLINS; PLANTATION
                                 ★
SWEETS, INC.; and VIDALIA
PLANTATION, INC.,

     Defendants.



                             ORDER




     On August 1, 2016, pursuant to 11 U.S.C. § 362(a), the Court

stayed this case    while each   Defendant's bankruptcy case       was

proceeding. Defendant Collins' bankruptcy case, 16-60301-EJC, was

closed on April 24, 2017.    Defendant Vidalia Plantation, Inc.'s

bankruptcy case, 16—60299—EJC, was closed on March 29, 2017.
Defendant Plantation Sweets, Inc.'s bankruptcy case, 16-60300-EJC,

was closed on March 29, 2017.      Subsequently, there have been no

filings in this case.   The Court now ORDERS the parties to file a

joint status report updating the Court on the state of this case
within twenty-one days froin the date of this Order.

     ORDER ENTERED at Augusta, Georgia this          ^^Aiay of October,
2018.



                                                  HALL< CHIEF JUDGE
                                       UNlTEl/ STATES DISTRICT JUDGE
                                           lERN   DISTRICT OF GEORGIA
